     Case 2:20-cv-02292-GMN-BNW Document 16
                                         13 Filed 01/15/21
                                                  01/12/21 Page 1 of 2
                                                                     3




 1 COHEN-JOHNSON, LLC
     H. Stan Johnson, Esq.
 2   (sjohnson@cohenjohnson.com)
 3 375 E. Warm Springs Road, Suite 104
   Las Vegas, Nevada 89119
 4 Telephone : (702) 823-3500
   Facsimile : (702) 823-3400
 5
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 6   Shon Morgan (Pro Hac Vice application to be filed)
 7   (shonmorgan@quinnemanuel.com)
     John W. Baumann (Pro Hac Vice application to be filed)
 8   (jackbaumann@quinnemanuel.com)
   865 South Figueroa Street, 10th Floor
 9 Los Angeles, California 90017

10 Telephone:      (213) 443-3000
   Facsimile:      (213) 443-3100
11
     Cristina Henriquez (Pro Hac Vice application to be filed)
12   (cristinahenriquez@quinnemanuel.com)
   555 Twin Dolphin Drive, 5th Floor
13 Redwood Shores, California 94065
   Telephone:      (650) 801-5000
14
   Facsimile:      (650) 801-5000
15
   Attorneys for ANCESTRY.COM OPERATIONS
16 INC., ANCESTRY.COM INC., and
   ANCESTRY.COM LLC
17
                               UNITED STATES DISTRICT COURT
18
                                      DISTRICT OF NEVADA
19 ANTHONY SESSA and MARK SESSA, on                 Case No.: 2:20-cv-02292
20 behalf of themselves and all others similarly
   situated,                                        RENEWED STIPULATION, REQUEST,
21                                                   AND ORDER EXTENDING TIME TO
                 Plaintiffs,                        ANSWER OR OTHERWISE RESPOND
22                                                     TO PLAINTIFFS’ COMPLAINT
23 v.
                                                               (FIRST REQUEST)
24 ANCESTRY.COM OPERATIONS INC., a
   Virginia Corporation; ANCESTRY.COM,
25 INC., a Delaware Corporation;
   ANCESTRY.COM LLC, a Delaware Limited
26 Liability Company; and DOES 1 through 50,

27 inclusive,

28                 Defendants.

              STIPULATION, REQUEST, AND ORDER EXTENDING TIME TO ANSWER OR
               OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT (FIRST REQUEST)
     MOTION
     Case 2:20-cv-02292-GMN-BNW Document 16
                                         13 Filed 01/15/21
                                                  01/12/21 Page 2 of 2
                                                                     3




 1          Pursuant to L.R. I.A 6-1, 6-2, and 7-1 of the Local Rules of Practice for the United States

 2 District Court for the District of Nevada, all Plaintiffs and Defendants, by and through their

 3 undersigned counsel, hereby stipulate and agree to extend the time for Defendants to answer or

 4 otherwise respond to Plaintiffs’ complaint to February 10, 2021.

 5          The requested extension is necessary for Defendants’ counsel to prepare a responsive

 6 pleading. Defendants were served with the complaint immediately before the Christmas and New

 7 Year holidays and required time to obtain local counsel in the District of Nevada. Additionally,

 8 this is one of three currently-pending class action lawsuits filed against defendants based on the

 9 same underlying factual allegations, for which defendants must prepare responsive pleadings. See

10 Callahan v. Ancestry.com, Inc., Case No. 3:20-cv-08437-LB (N.D. Cal.); Bonilla v. Ancestry.com,

11 Inc., Case No. 1:20-cv-07390 (N.D. Ill.). Further, due to the complexity of the legal issues

12 involved, defendants require additional time to prepare a responsive pleading. Accordingly, good

13 cause exists for the requested 30-day extension of the response deadline.

14          This is the first request for an extension of time to file an answer or otherwise respond to

15 Plaintiffs’ complaint and is sought in good faith and not for purposes of causing any undue delay.

16          By entering into this Stipulation, none of the parties waive any rights.

17

18            DATED this 12th day of January, 2021

19 KNEPPER & CLARK LLC                         COHEN-JOHNSON, LLC

20

21   By: /s/ Miles N. Clark                 By /s/ H. Stan Johnson
         Miles N. Clark                       H. Stan Johnson, Esq.
22       Nevada Bar No. 13848                 Nevada Bar No. 0265
         5510 So. Fort Apache Rd., Suite 30   375 E. Warm Springs Road, Suite 104
23
         Las Vegas, NV 89148                  Las Vegas, Nevada 89119
24                                       ORDER
         Attorneys for Plaintiffs             Attorneys for Defendants Ancestry.com
25                          IT IS SO ORDERED  Operations Inc., Ancestry.com Inc., and
                                              Ancestry.com
                            DATED: 2:38 pm, January           LLC
                                                       15, 2021
26

27

28
                           BRENDA WEKSLER
                           UNITED AND
                                    STATES   -1-
                                           MAGISTRATE     JUDGE
              STIPULATION, REQUEST,    ORDER EXTENDING TIME TO ANSWER OR
                OTHERWISE RESPOND TO PLAINTIFFS’ COMPLAINT (FIRST REQUEST)
